DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second connection structure recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8-12, 14, 16-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki [U.S. Patent No. 6204997].
Regarding claim 1, Sasaki discloses a substrate (e.g., 1, Fig. 9A, column 12, lines 6-10); 
a first coil (e.g., 12a, Fig. 18A-20A, column 14, lines 32-34) disposed on the substrate 1, the first coil including a first conductive segment (e.g., cross-sectional portion of a coil turn  of coil element 12 shown in Fig. 18A-20A) and a second 
a dielectric layer (e.g., 13, Fig. 18A-20A, column 13, lines 64-67) covering the first conductive segment of the first coil (e.g., 12a) and the second conductive segment of the first coil and defining a first recess (e.g., sectional portion of helical groove of coil 12a, column 13, lines 64-65, Fig. 18A-20A) between the first conductive segment of the first coil 12a and the second conductive segment of the first coil 12a; and 
a second coil (e.g., 14a, Fig. 18A-20A, column 14, lines 31-36) disposed on the dielectric layer 13, the second coil including a first conductive segment (e.g., cross-sectional portion of a coil turn  of conductive layer 14 shown in Fig. 18A-20A) disposed within the first recess;
wherein the first conductive segment of the second coil 14a comprises a first portion within the first recess (see Fig. 18A-20A) and a second portion protruded from the first recess (Col. 14, Lines 32-43, Fig. 18A-20A). 
Regarding claim 2, Sasaki discloses the first coil 12a further includes a third conductive segment (e.g., cross-sectional portion of another coil turn  of coil element 12 shown in Fig. 18A-20A) disposed on the substrate 1 spaced apart from the second conductive segment of the first conductive coil 12a; 
the dielectric layer 13 covers the third conductive segment of the first coil and defining a second recess (e.g., another sectional portion of the helical groove of coil 12a where conductive element 14 is disposed as shown in Fig. 18A -20A) between the second conductive segment of the first coil and the third conductive segment of the first coil; and 

Regarding claim 3, Sasaki discloses a first connection structure (e.g., bridge-like structure 21, Fig. 22) disposed across a second conductive segment of a first coil 12a and electrically connecting to the second conductive segment of the second coil 14a  [Col. 15, Lines 18-29, Fig. 22].
Regarding claim 5, Sasaki discloses first conductive segment of the first coil (e.g., coil element 12 of coil 12a) and the first conductive segment of the second coil (e.g., conductive segment 14 of coil 14a) overlap (e.g., 14a has overlapping potion over 12a) in a direction parallel to a top surface of the substrate 1 [see Fig. 18A-20A].
Regarding claim 6, Sasaki discloses the first conductive segment of the first coil (e.g., 12a) has a top surface facing away a top surface of the substrate 1 (see Fig. 18A-20A);
the first conductive segment of the second coil (e.g., 14a) has a bottom surface facing toward the top surface of the substrate 1; and
a distance between the top surface of the first conductive segment of the first coil 12a and the top surface of the substrate 1 is greater than a distance between the bottom surface of the first conductive segment of the second coil 14a and the top surface of the substrate 1 [see Fig. 18A-20A].
Regarding claim 8, Sasaki discloses the first coil 12a is separated from the second coil 14a and magnetically coupled to the second coil 14a [Col. 15, Lines 18-38, Fig. 22].

Regarding claim 10, Sasaki discloses 
a substrate (e.g., 1, Fig. 9A, column 12, lines 6-10) having a top surface;
a first coil (e.g., 12a, Fig. 18A-20A) disposed on the top surface of the substrate (e.g., 1, indirectly as shown in Figure 18A), the first coil 12a including a first conductive segment (e.g., conductive segment of turn of coil 12a) and a second conductive segment (e.g., another conductive segment of turn of coil 12a) defining a recess;
a dielectric layer (e.g., 13) covering the first conductive segment (e.g., a conductive segment of coil 12a); and 
a second coil (e.g., 14a) disposed on the dielectric layer 13, the second coil including a first conductive segment (e.g., segment of a turn of coil 14a);
the first conductive segment of the first coil 12a and the first conductive segment of the second coil 14a overlap in a direction substantially parallel to the top surface of the substrate (Col. 14, Lines 25-43, Fig. 18A-20A);
wherein the first conductive segment of the second coil 14a comprises a first portion within the first recess (see Fig. 18A-20A) and a second portion protruded from the first recess (Col. 14, Lines 32-43, Fig. 18A-20A). 
Regarding claim 11, Sasaki discloses the second coil 14a further includes a second conductive segment (e.g., coil segment of another turn of coil 14a) adjacent to the first conductive segment of the second coil 14a; and 

Regarding claim 12, Sasaki discloses a first connection structure (e.g., bridge-like structure 21, Fig. 22) disposed across a second conductive segment of a first coil 12a and electrically connecting to the second conductive segment of the second coil 14a  [Col. 15, Lines 18-29, Fig. 22].
Regarding claim 14, Sasaki discloses the first conductive segment of the first coil (e.g., 12a) has a top surface facing away a top surface of the substrate 1 (see Fig. 18A-20A);
the first conductive segment of the second coil (e.g., 14a) has a bottom surface facing toward the top surface of the substrate 1; and
a distance between the top surface of the first conductive segment of the first coil 12a and the top surface of the substrate 1 is greater than a distance between the bottom surface of the first conductive segment of the second coil 14a and the top surface of the substrate 1 [see Fig. 18A-20A].
Regarding claim 16, Sasaki discloses the first coil 12a is separated from the second coil 14a and magnetically coupled to the second coil 14a [Col. 15, Lines 18-38, Fig. 22].
Regarding claim 17, Sasaki discloses a current in the first coil 12a and a current in the second coil 14a flow in the same direction [Col. 15, Lines 18-38, Fig. 22].

a substrate (e.g., 1, Fig. 9A, column 12, lines 6-10) having a top surface; 
a first coil (e.g., 12a) disposed on the top surface of the substrate 1 (e.g., indirectly on top surface of substrate 1), the first coil including a plurality of conductive segments (e.g., segments of turns of coil 12a shown on Fig. 18A-20A); 
a dielectric layer 13 covering the first coil 12a and defining a recess (e.g., sectional portion of helical groove of coil 12a, column 13, lines 64-65, Fig. 18A-20A) between two adjacent conductive segments of the first coil; and 
a second coil (e.g., 14a) disposed on the dielectric layer 13, the second coil including a plurality of conductive segments (e.g., segments of turns of coil 14a),
wherein one of the plurality of the conductive segments of the second coil 14a comprises a first portion disposed within the recess (Col. 14, Lines 25-43, Fig. 18A-20A) and a second portion protruded from the recess.
Regarding claim 19, Sasaki discloses further comprising a connection structure (e.g., 21, Figure 22) connecting to one of the conductive segments of the second coil 14a and disposed across a conductive segment of the first coil 12a between the two adjacent conductive segments of the second coil 14a (column 17, lines 21-40, Figure 22).
Regarding claim 21, Sasaki discloses the first conductive segment of the first coil 12a has a top surface facing away a top surface of the substrate 1, and the dielectric 13 covers the top surface of the first conductive segment of the first coil 12a (column 14, lines 32-43, Fig. 18A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Joodaki [U.S. Patent No. 7053747].
Regarding claim 4, Sasaki discloses the instant claimed invention discussed above except for a thickness of the first connection structure is less than a thickness of the first conductive segment of the first coil or a thickness of the first conductive segment of the second coil.
Joodaki discloses a thickness of a first connection structure (e.g., 18 of standard metallization, column 9, lines 3-6, Fig. 7m) is less than a thickness of a first conductive segment of a first coil (e.g., coil with metallization 6 and thickened by metallization 12, column 8, lines 53-58).

Regarding claim 13, Sasaki discloses the instant claimed invention discussed above except for a thickness of the first connection structure is less than a thickness of the first conductive segment of the first coil or a thickness of the first conductive segment of the second coil.
Joodaki discloses a thickness of a first connection structure (e.g., 18 of standard metallization, column 9, lines 3-6, Fig. 7m) is less than a thickness of a first conductive segment of a first coil (e.g., coil with metallization 6 and thickened by metallization 12, column 8, lines 53-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use connection structure with thickness less than the coil structure as taught by Joodaki to the coil of Sasaki to provide a coil device with minimal height but making the main coil structure thicker to keep resistance low and help gain a better Q factor.
Regarding claim 20, Sasaki discloses the instant claimed invention discussed above except for a thickness of the connection structure is less than a thickness of any of the conductive segments of the first coil or a thickness of any of the conductive segments of the second coil.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use connection structure with thickness less than the coil structure as taught by Joodaki to the coil of Sasaki to provide a coil device with minimal height but making the main coil structure thicker to keep resistance low and help gain a better Q factor.

Claims 7, 15, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Burghartz et al. [U.S. Patent No. 5656849].
Regarding claim 7, Sasaki discloses the instant claimed invention discussed above except for further comprising a second connection structure connecting the first coil to the second coil.
Burghartz discloses a connection structure (e.g., 20, column 3, lines 5-12, Fig. 2A, 2B) connecting first coil L1 to second coil L2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second connection structure as taught by Burghartz to the coil of Sasaki to be able to provide the necessary connection combination of the closely arranged coil depending on the circuit requirement where the coil is connected.

Burghartz discloses a connection structure (e.g., 20, column 3, lines 5-12, Fig. 2A, 2B) connecting first coil L1 to second coil L2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second connection structure as taught by Burghartz to the coil of Sasaki to be able to provide the necessary connection combination of the closely arranged coil depending on the circuit requirement where the coil is connected.
Regarding claim 22, Sasaki discloses the instant claimed invention discussed above except for the dielectric layer directly contacts the substrate.
Burghartz discloses dielectric layer (e.g., insulating layer, column 2, lines 31-32, over a first inductor L1, shown in Fig. 2A, 2B) directly contacts the substrate, (i.e., the substrate where the first inductor L1 is on, of a monolithic inductor, column 2, lines 26-33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a dielectric layer contacts the substrate as taught by Burghartz to the coil package of Sasaki to provide a monolithic inductor which is miniaturized and still with a higher Q value but less complicated to manufacture. 

Burghartz discloses a package body (e.g., a monolithic structure body with coils L1 and L2 shown in Fig. 2B) directly contacting second coil L2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a package body directly contacting a second coil as taught by Burghartz to provide a monolithic inductor which is miniaturized and still with a higher Q value but less complicated to manufacture.
Response to Argument

Applicant's arguments with respect to claims 1-23 have been considered but are moot in view of the new ground(s) of rejection. 
Sasaki discloses a substrate (e.g., 1, Fig. 9A, column 12, lines 6-10). A first coil (e.g., 12a, Fig. 18A-20A, column 14, lines 32-34) disposed on the substrate 1. The first coil including a first conductive segment (e.g., cross-sectional portion of a coil turn of coil element 12 shown in Fig. 18A-20A) and a second conductive segment (e.g., cross-sectional portion of another coil turn  of coil element 12 shown in Fig. 18A-20A).
A dielectric layer (e.g., 13, Fig. 18A-20A, column 13, lines 64-67) covering the first conductive segment of the first coil (e.g., 12a) and the second conductive segment of the first coil and defining a first recess (e.g., sectional portion of helical groove of coil 12a, column 13, lines 64-65, Fig. 18A-20A) between the first 
A second coil (e.g., 14a, Fig. 18A-20A, column 14, lines 31-36) disposed on the dielectric layer 13, the second coil including a first conductive segment (e.g., cross-sectional portion of a coil turn of conductive layer 14 shown in Fig. 18A-20A) disposed within the first recess. The first conductive segment of the second coil 14a comprises a first portion within the first recess (see Fig. 18A-20A) and a second portion protruded from the first recess (Col. 14, Lines 32-43, Fig. 18A-20A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/Alexander Talpalatski/Primary Examiner, Art Unit 2837